On Motion for Rehearing.
Mr. Justice Eakin
delivered the opinion of the court.
7. The attorneys for the defendant have presented a very lengthy and forcible argument, urging a rehearing in this case upon the theory that the verdict of guilty against the defendant is based on an inference deduced from an inference, and that otherwise the corpus delicti is not proven. But this whole argument is dependent upon the assumption that the corpus delicti must be established by proof aliunde the confession or admissions of the defendant. This assumption is erroneous. A confession by a defendant may be a naked statement that he is guilty of a crime, or it may be a full statement of the circumstances of its commission, including his part in it, and the rule is that his statement of extraneous facts, not involving guilt, even when the confession is not admissible because not voluntary, or for other reasons, may be received against a defendant as evidence of such facts. 1 Wharton’s Crim. Evidence, § 678, says:
“Although confessions made by threats or promises are not evidence, yet if they are attended by extraneous facts which show that they are true, any such facts which may be thus developed, and which go to prove the existence of the crime of which the defendant was suspected, will be received as testimony; e. g., where the party thus confessing points out or tells where the stolen property is. * * But when the search is successful, and the inculpatory thing is thus identified, this necessarily brings with it the reception in evidence of the defendant’s statements giving the clue.”
To the same effect is 1 Greenleaf, Evidence, §§ 170, 231; and also 3 Enc., Evidence, 341.
8. This rule was followed in State v. Reinhart, 26 Or. 477 (38 Pac. 822) where it was insisted that the entries by the defendant in the books of the firm are in the *141nature of a confession and insufficient to convict, unless there is other evidence that the firm actually lost some money. Chief Justice Bean says in the case above cited:
“We cannot concur in this position. .A ‘confession,’ in a legal sense, is restricted to an acknowledgment of guilt made by a person after an offense has been committed, and does not apply to a mere statement or declaration of an independent fact from which such guilt may be inferred. The entries of the defendant in the books of account which he was required to keep are not confessions or admissions of guilt, but are perfectly innocent in themselves. * * We are clearly of the opinion, therefore, that the books of account kept by the defendant are sufficient to prove the corpus delicti.”
In State v. Rogoway, 45 Or. 610 (78 Pac. 987: 81 Pac. 234) defendant’s statements, independent of the confessions, were recognized as part, of the proof of the corpus delicti, as tending to show criminal agency. The same holding is found in State v. Mims, 26 Minn. 186 (2 N. W. 494, 683). In State v. Crowder, 41 Kan. 101 (21 Pac. 208), it is held that “admissions by persons accused of crime suggesting the inference that such crime was in fact committed as alleged are always admissible against the person making the admission.” See cases there cited. “It (the statement of the defendant) is a most satisfactory establishment of the fact that money was offered Wilson not to testify, and that is the limit of the legal effect that can be given it.”
To the same effect are People v. Miller, 122 Cal. 84 (54 Pac. 523) ; Taylor v. State, 110 Ga. 150 (35 S. E. 161) ; Powell v. State, 101 Ga. 9 (29 S. E. 309: 65 Am. St. Rep. 277) ; Taylor v. State, 37 Neb. 788 (56 N. W. 623). In this case defendant made no confession. What counsel referred to in the motion as confessions and admissions were statements of facts, not amounting to admissions of guilt, and hence do not come within the prohibition. *142Section 1403, B. & C. Comp., provides that “nor is a confession only sufficient to warrant his conviction, without some other proof that the crime has been committed.” And this we understand is the only limitation as to evidence of statements of defendant in proof of the corpus delicti. This case does not come within that statute. This same point was decided in People v. McGloin, 91 N. Y. 253. Section 395 of the New York Criminal Code contains the exact provision of Section 1403, B. & C. Comp., above quoted. The defendant, who was on trial for murder, had made a confession of guilt in writing, and upon the appeal it was urged that there was no “additional proof that the crime had been committed,” and it was held that, aside from the confession, previous statements made by the defendant to a witness tended to prove the burglary and also the unlawful killing connected therewith.
9. These statements by the defendant, namely, that he bought the four cows and three calves, that he butchered the three calves, so bought, and sold them to the butcher, that the dry cow was the “3 S” cow, not the Boyce cow, are corroborated by the testimony of Leslie Wellman, who said that he put the cows in the pasture that morning for Brinkley, that they were hard to drive and one of them, a red moolley cow (the Boyce cow), broke away and came back to Brinkley’s place, that Brinkley said he had killed- the calves of the three cows driven by Wellman; also, by the testimony of H. E. Wellman, to the effect that defendant borrowed his wagon to take three veals to town, and that he helped defendant to load them; also, by that of Harry Fawcett, the butcher, who testified that he bought three calves, butchered, from the defendant; also, by that of Boyce, who said that defendant told him that he bought these three cows (one belonging to Boyce, one to Warren and one to Truscott) and the “3 S” cow from the same parties, and that he butchered the calves *143of the three cows; and also by the testimony of Osborne who said that this Boyce cow (red moolley), in defendant’s pasture, had recently been separated from her calf. So that the statements of the defendant are admissible to prove the facts establishing the corpus delicti, and it does not rest alone upon an inference deduced from an inference, but upon facts proven that are sufficient to take the case to the jury.
The motion is denied.
Affirmed: Rehearing Denied.